DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.

Claim Objections
The following claims are objected to.
Claim 5 5th line “the reference plane” and 7th line “the image capturing device” has no antecedent basis. Claim 13 has similar issue. 
Claim 10 11th line “the living body detection device” has no antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 19 recites “computer-executable instruction”, which is non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17/19 seems to be an independent medium (instruction) claim, but is dependent upon method claim 1. Claim 18 seems to be an independent device claim, but is dependent upon medium claim 17. Applicant is advised to rewrite claims 17-19 and convert them into respective independent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Kong, Y., et al., “Three-dimensional face living body recognition method and device”, English Machine Translation of CN105740775A (published 07/06/2016), hereafter Kong), in view of Ryan (US Publication 2019/0026588 A1).
As per claim 1, Kong teaches the invention substantially as claimed including a living body detection method (Abstract), comprising: 
extracting depth data of a target detection object from depth map data containing the target detection object (FIG. 3; page 4 lines 22-49); 
generating a depth difference histogram based on the valid depth data (Kong then performs normalization of the acquired three-dimensional face image, obtains a depth average value according to depth information of each point of the normalized three-dimensional face image, calculates a difference between the depth information of each point and the depth average value, and generates depth histogram information of the three-dimensional face image according to a data distribution of depth differences of the respective points. See FIG. 6 #602-605; page 5 lines 41-58; page 6 lines 1-5.); and
inputting the depth difference histogram into a pre-trained machine learning classifier to obtain a determination result of whether the target detection object is a living body (page 6 lines 50-60; page 7 lines 1-10; FIG. 6 #606).
	Kong teaches every limitation as recited in claim 1 above except for the validity of depth data.  
	Ryan discloses a method for classifying objects (Abstract). Specifically, referring to FIG. 5, lidar data corresponding to a scene is obtained at 410. The lidar data is processed to identify elements present within the scene at 420. For each element within the scene at 430, a box having predefined dimensions is drawn around each identified element at 440. Segments of the element are identified at 450, and projected against the sides of the box to obtain an interpolated depth image with respect to the box at 460. The interpolated depth image and a histogram of elevation and length are provided to a ML model (e.g., a trained neural network) at 470. The ML model processes the information and provides an object classification at 480 (para. [0049]).	
Taking the combined teachings of Kong and Ryan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider extracting valid depth data in order to improve image processing efficiency. 

Claim 8, dependent upon claim 1, Kong in view of Ryan teaches that the machine learning classifier is a Support Vector Machine (SVM) classifier (Kong page 6 lines 57-60; page 7 lines 1-10) or a neural network classifier comprising multiple hidden layers.

Claim 9, an independent device claim, is rejected as applied to method claim 1 above. 

Claim 16, dependent upon claim 9, is rejected as applied to claim 8 above. 

Claim 17, dependent upon claim 1, is rejected as applied to method claim 1 above. 

Claim 18, dependent upon claim 17, is rejected as applied to method claim 1 above. 

Claim 19, dependent upon claim 1, is rejected as applied to method claim 1 above. 

Allowable Subject Matter
Claims 2-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664